      Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 1 of 17



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 MIGUEL FORTEZA-GARCIA,

       Plaintiff,

            v.                               CIVIL. NO. 20-1145 (RAM)


 UNITED STATES OF AMERICA,

       Defendant.



                            OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending     before   the   Court   is    Petitioner     Miguel    Forteza-

García’s Second Motion to Vacate, Set Aside or Correct Sentence

(“Second Motion”) pursuant to 28 U.S.C. § 2255. (Docket No. 2).

Having considered the arguments of the parties, the Court DENIES

Petitioner’s     Second   Motion.   (Docket      Nos.   2,   7   and    9).   No

certificate of appealability shall issue as the Second Motion fails

to make a substantial showing of the denial of a constitutional

right pursuant to 28 U.S.C. § 2253(c)(2). In accordance with Rule

22(b)(1) of the Federal Rules of Appellate Procedure, Petitioner

may still seek a certificate directly from the United States Court

of Appeals for the First Circuit (“First Circuit”).
        Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 2 of 17
Civil No. 20-1145 (RAM)                                                                2


                                       I.    BACKGROUND

    A. Criminal Case No. 03-cr-0073-3 (JAF)1

        On    March   12,       2003   a    Grand    Jury     returned    the   original

indictment in Case No. 03-cr-0073-3 (JAF). (Docket No. 7). The 6-

count        indictment     charged         Petitioner        Miguel     Forteza-García

(“Petitioner”         or    “Forteza-García”)           and     co-defendants     Angel

Forteza-García and David Gómez-Olmeda with robbing and murdering

A.V.G., a confidential informant. Id.

        On September 24, 2003, Petitioner plead guilty to Count Three

of the original Indictment in Criminal Case no. 03-cr-0073-3

pursuant to a plea agreement. (Docket Nos. 7 and 125). Count Three

charged Petitioner and his co-defendants with a violation of 18

U.S.C. §§ 924(c)(3) and 924 (j) and 2 in the course of committing

a violation of Title 18 U.S.C. § 2114 (robbery of mail or any money

or property of the United States). Id.

        Judgment was entered against Forteza-García on January 15,

2004 and he was sentenced to Three-Hundred Twenty-Four (324) months

of imprisonment and five (5) years of supervised release. (Docket

No. 189).

    B. Civil Case No. 20-01145 (RAM)

        In the Second Motion, Petitioner posits that his conviction

under    18    U.S.C.      §§    924(c)     and     924(j)    and   2   for   unlawfully



1
 Any reference to a docket entry in this section will only refer to docket
entries in Criminal Case No. 03-0073-3.
        Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 3 of 17
Civil No. 20-1145 (RAM)                                                       3


possessing, using, or carrying a firearm in relation to a crime of

violence resulting in murder as defined in 18 U.S.C. § 1111 must

be vacated. (Docket No. 2 at 6). He avers therein that the

predicate crime underlying the Section 924(c) and (j) and 2

convictions, 18 U.S.C. 2114(a) (assault and robbery of money or

property of the United States or “postal robbery”), is not “a crime

of violence” under Section 924(c)(3)(A) (the “force clause”). Id.

Petitioner      therefore   argues   that   his       “conviction   cannot   be

sustained, as the underlying crime categorically fails to qualify

as a crime of violence.” Id.

        The Government responds that Petitioner’s Section 924(c)

conviction is predicated on the “aggravated modality” of 18 U.S.C.

2114(a). (Docket No. 7 at 7). It also points to case law from the

United States District Court for District of Puerto Rico (“District

of Puerto Rico”) and other United States Circuit Courts of Appeals

which    have   concluded   that   18   U.S.C.    §    2114(a)’s    “aggravated

modality” is a “crime of violence.” Id. Lastly, the Government

supplemented its response and explained that 18 U.S.C. § 2114 is

a “crime of violence” because according to multiple Circuit Courts

of Appeals the word “rob” in the statute refers to common-law

robbery which requires force or violence. (Docket No. 9 at 2-3).

        The Court need not determine whether robbery or assault in

the first part of 18 U.S.C. § 2114(a) constitute “crimes of

violence.” Nor must it determine whether the offense in 18 U.S.C.§
       Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 4 of 17
Civil No. 20-1145 (RAM)                                                      4


2114(a) is not a “crime of violence” under 18 U.S.C. § 924(c)(3)(B)

(the “residual clause”) because the Supreme Court of the United

States has already declared the residual clause void for vagueness.

See United States v. Davis, 139 S. Ct. 2319 (2019). Instead, for

the following reasons explained below, the Court holds that the

predicate offense in this case is 18 U.S.C. § 2114(a)’s “aggravated

offense”    which    is    a     “crime   of    violence”    under     Section

924(c)(3)(A)’s “force clause.”

      First, 18 U.S.C. § 2114(a) is a divisible statute with an

aggravated offense that provides for enhanced penalties when a

victim is wounded, or the victim’s life is put in jeopardy using

a   dangerous   weapon.   Persuasive      precedent   from   several   United

States Courts of Appeals and the District of Puerto Rico have held

that the aggravated offense in 18 U.S.C. § 2114(a) constitutes a

“crime of violence” under Section 924(c)(3)(A)’s “force clause.”

      Second,   applying       the   modified   categorical    approach    by

examining the Indictment, the Plea Agreement, and the plea colloquy

confirms that Petitioner plead guilty to the aggravated offense in

18 U.S.C. § 2114(a).

                           II.    STANDARD OF REVIEW

      Under 28 U.S.C. § 2255, a prisoner in custody under a sentence

of a Federal Court may move the Court that imposed the sentence to

vacate, set aside or correct the sentence:
       Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 5 of 17
Civil No. 20-1145 (RAM)                                                   5


             [U]pon the ground that the sentence was
             imposed in violation of the Constitution or
             laws of the United States, or that the court
             was without jurisdiction to impose such
             sentence, or that the sentence was in excess
             of the maximum authorized by law or is
             otherwise subject to collateral attack.

       A petitioner’s post-conviction request for relief “must show

that   his   sentence   ‘reveal[s]    fundamental    defects    which,   if

uncorrected, will result in a complete miscarriage of justice.’”

Gandia-Maysonet v. United States, 2020 WL 5646457, at *2 (D.P.R.

2020) (quoting Lebron Ortiz v. United States, 2015 WL 2400746, at

*2 (D.P.R. 2015)). Thus, the petitioner bears the burden of

establishing the defect. Id.

       Likewise, “[w]hen a petition is brought under section 2255,

the petitioner bears the burden of establishing the need for an

evidentiary hearing.” U.S. v. McGill, 11 F.3d 223, 225 (1st Cir.

1993) (citations omitted). To determine whether the petitioner has

met this burden, “the court must take many of petitioner’s factual

averments as true,” but it need not “give weight to conclusory

allegations,     self-interested      characterizations,       discredited

inventions, or opprobrious epithets.” Id. (citation omitted). A

hearing on such a petition “generally is not necessary when a §

2255 motion (1) is inadequate on its face, or (2) although facially

adequate is conclusively refuted as to the alleged facts by the

files and records of the case.” Moran v. Hogan, 494 F.2d 1220,

1222 (1st Cir. 1974). Simply put, a Section 2255 motion “‘may be
      Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 6 of 17
Civil No. 20-1145 (RAM)                                                6


denied without a hearing as to those allegations which, if accepted

as true, entitle the movant to no relief, or which need not be

accepted as true because they state conclusions instead of facts,

contradict the record, or are inherently incredible.’” McGill, 11

F.3d at 226 (quoting Shraiar v. United States, 736 F.2d 817, 818

(1st Cir. 1984)) (internal quotation omitted).

                             III. DISCUSSION

     No hearing has been requested or is necessary in this case

because the Second Motion presents only legal issues and does not

require   resolving   any   disputed   factual    issues.   See   Gandia-

Maysonet, 2020 WL 5646457, at *2 (quoting Miller v. United States,

564 F.2d 103, 106 (1st Cir. 1977)) (“Where there are no disputed

facts crucial to the outcome, leaving only questions of law, [§]

2255 does not require a hearing; the motion may be decided [...]

without oral presentation”).

  A. Section 924 (C)(3)(A) and the approaches to analysis of
     whether a predicate offense is a “crime of violence”.

     Section 924(c)(1) provides for enhanced penalties to:

           [A]ny person who, during and in relation to
           any crime of violence or drug trafficking
           crime (including a crime of violence or drug
           trafficking crime that provides for an
           enhanced punishment if committed by the use of
           a deadly or dangerous weapon or device) for
           which the person may be prosecuted in a court
           of the United States, uses or carries a
           firearm, or who, in furtherance of any such
           crime, possesses a firearm[.]
      Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 7 of 17
Civil No. 20-1145 (RAM)                                                         7


18 U.S.C. § 924(c)(1). Furthermore, Section 924(c)(3) contains two

definitions of the statutory term “crime of violence.” A “crime of

violence” either:

           (A) has as an element the use, attempted use,
           or threatened use of physical force against the
           person or property of another, or

           (B) that by its nature, involves a substantial
           risk that physical force against the person or
           property of another may be used in the course
           of committing the offense.

18 U.S.C. § 924 (c)(3). Section 924(c)(3)(A) is known as the “force

clause”. See United States v. Rose, 896 F.3d. 104, 106 (1st Cir.

2018). Whereas section 924(c)(3)(B) is known as the “residual

clause.” Id. The Court need not dwell on subsection “B” as it has

been declared unconstitutional. See Davis, 139 S. Ct. at 2336.

     As    explained    by    the    First   Circuit,     the   first   step   in

determining whether a statute is a “crime of violence” under

Section 924(c)(3)(A)’s force clause, is to ascertain “whether the

criminal   statute     of    the    predicate   offense    is   indivisible    or

divisible.” King v. United States, 965 F.3d 60, 65 (1st Cir. 2020).

An indivisible statute contains a “single, indivisible set of

elements[,]” instead of containing alternative elements, “that

criminalizes a broader swath of conduct than the relevant generic

offense.” Descamps v. United States, 570 U.S. 254, 258 (2013).

This indivisible statute may also “enumerate[] various factual

means of committing a single element.” United States v. Faust, 853
        Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 8 of 17
Civil No. 20-1145 (RAM)                                                       8


F.3d 39, 52 (1st Cir. 2017); see also Mathis v. United States, 136

S.Ct.    2243,   2249   (2016)   (providing    hypothetical       examples   of

indivisible      statutes).   Conversely,      a   statute   is    considered

“divisible” when it “sets out one or more elements of the offense

in   the    alternative[,]”      thereby     “listing    potential    offense

elements.” Descamps, 570 U.S. at 257, 260. A “divisible” statute

therefore “comprises multiple, alternative versions of the crime.”

Id. at 262. Moreover, when “statutory alternatives carry different

punishments, then . . . they must be elements.” Mathis, 136 S.Ct.

at 2256.

        To determine whether an indivisible statute is a “crime of

violence,” courts apply a “categorical approach” that considers

“the elements of the crime of conviction, not the facts of how it

was committed, and assess[es] whether violent force is an element

of the crime.” United States v. Taylor, 848 F.3d 476, 491 (1st

Cir. 2017) (emphasis added). However, for divisible statutes,

courts use a “modified categorical approach.” This approach is

used when certain “alternative elements require the use, attempted

use, or threatened use of physical force while others do not[.]”

King, 956 F.3d at 66. It consists of analyzing a limited set of

Shepard     documents    “such    as   the    charging    documents,     plea

agreements, plea colloquies, jury instructions, and verdict forms

[...] to determine which of the statute’s alternative elements

formed the basis of the prior conviction.” United States v.
      Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 9 of 17
Civil No. 20-1145 (RAM)                                                      9


Delgado-Sánchez, 849 F.3d 1, 8 (1st Cir. 2017) (quoting United

States v. Castro-Vazquez, 802 F.3d 28, 35 (1st Cir. 2015). The

objective of looking at those documents is to “determine which of

the enumerated alternatives within the statute constituted the

actual crime of conviction.” King, 965 F.3d at 66 (citation

omitted).   These     documents   also   help   the    sentencing   court   to

“compare[] only this specific offense with the relevant generic

offense.” United States v. Burghardt, 939 F.3d 397, 406 (1st Cir.

2019) (citing Mathis, 136 S.Ct. at 2249). Moreover, “under the

modified categorical approach, if the crime of conviction involves

the use, attempted use, or threatened use of physical force against

the person or property of another, then the offense qualifies a

crime of violence under § 924(c)’s force clause.” King, 965 F.3d

at 66 (citation omitted).

  B. The aggravated offense in 18 U.S.C. § 2114(a) is a “crime of
     violence” for purposes of 18 U.S.C. § 924(c)(3)(A)’s force
     clause.

     Forteza-García contends that the underlying crime to his

924(c)(3) conviction, 18 U.S.C. § 2114(a), is not a “crime of

violence” for purposes of 924(c)(3)(A)’s force clause. (Docket No.

2 at 6). The Court disagrees. 18 U.S.C. § 2114(a) is a divisible

statute   with   an    aggravated   offense     that   is   categorically    a

predicate “crime of violence” under Section 924(c)(3)(A)’s force

clause. Application of the modified categorical approach leads to
     Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 10 of 17
Civil No. 20-1145 (RAM)                                                10


the conclusion that Forteza-García plead guilty to 18 U.S.C. §

2114(a)’s aggravated offense.

     The postal robbery statute provides that:

          A person who assaults any person having lawful
          charge, control, or custody of any mail matter
          or of any money or other property of the United
          States, with intent to rob, steal, or purloin
          such mail matter, money, or other property of
          the United States, or robs or attempts to rob
          any such person of mail matter, or of any
          money, or other property of the United States,
          shall, for the first offense, be imprisoned
          not more than ten years; and if in effecting
          or attempting to effect such robbery he wounds
          the person having custody of such mail, money,
          or other property of the United States, or
          puts his life in jeopardy by the use of a
          dangerous weapon, or for a subsequent offense,
          shall be imprisoned not more than twenty-five
          years.(Emphasis added).

18 U.S.C. § 2114(a). While the First Circuit has not weighed in on

the issue, multiple United States Courts of Appeals have concluded

that 18 U.S.C. § 2114(a) is a divisible statute. As the highlighted

text after the semicolon shows, the statute provides for an

increased penalty of imprisonment of up to twenty-five years when

in the course of the assault or robbery the defendant: (1) wounds

the person having custody of property of the United States; or (2)

puts the person’s life in jeopardy by the use of a dangerous

weapon. See United States v. Bryant, 949 F.3d 168, 174 (4th Cir.

2020); Knight v. United States 936 F.3d 495, 498-99 (6th Cir.

2019); United States v. Enoch, 865 F.3d 575, 5801-81 (7th Cir.
     Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 11 of 17
Civil No. 20-1145 (RAM)                                                11


2017), cert. denied 138 S.Ct. 1015 (2018); United States v. Thomas,

703 F. App'x 72, 78 (3d Cir. 2017) (affirming appellant’s § 924(c)

conviction because “the jury had an adequate factual basis to

conclude that § 2114(a), committed while using and carrying a

firearm, is a crime of violence.”); In re Watts, 829 F.3d 1287,

1289-90 (11th Cir. 2016).

     Other judges in the District of Puerto Rico have reached the

same conclusion. See Rojas-Tapia v. United States, 2020 WL 3690398,

at *5 (D.P.R. 2020). The Court held therein that “Circuit Courts

have determined that 18 U.S.C. § 2114(a) carries a ‘separate

aggravated offense that includes the wounding or putting the

victim’s life in jeopardy by the use of dangerous weapon.’” Id.

(emphasis in original); see also, Rojas-Tapia v. United States,

458 F.Supp. 3d 111, 119-121 (D.P.R. 2020). Thus, the Court agrees

with the Government’s argument that we are dealing with a divisible

statute. (Docket No. 7 at 6-7).

     The aggravated offense in 18 U.S.C. § 2114(a) is “crime of

violence” for Section 924 purposes because “wounding” and putting

a victim’s life “in jeopardy” with a “dangerous weapon” are

elements that entail “the use, attempted use, or threatened use of

physical force against the person.” 18 U.S.C. § 924(c)(3)(A). The

Seventh Circuit Court of Appeals (“Seventh Circuit”) reached a

similar conclusion in United States v. Enoch when it concluded

that the second part of 18 U.S.C. § 2114(a) is a crime of violence
        Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 12 of 17
Civil No. 20-1145 (RAM)                                                          12


under    Section    924(c)(3)’s   force    clause     in    a    case     involving

brandishing of a weapon. See Enoch, 865 F.3d at 582. As aptly put

by the Seventh Circuit:

               We cannot see how a defendant can brandish a
               gun in such a manner as to put the life of a
               victim in jeopardy without committing an
               offense that “has as an element the use,
               attempted use, or threatened use of physical
               force against the person and property of
               another.”


Id. (quoting 18 U.S.C. § 924(c)(3)(A)) (emphasis added). See also

United States v. Dowd, 451 F.3d 1244, 1252 n.8 (11th Cir. 2006)

(holding that the aggravated § 2114(a) violations stemming from

the fact that the appellant placed the victim’s life in jeopardy

by using a dangerous weapon “undisputedly describes a crime of

violence.”); Rojas-Tapia, 2020 WL 36960398, at *5 (holding that

Petitioner‘s conviction under 18 U.S.C. § 2114(a) was a “crime of

violence” under Section 924(c)’s force clause because he used

firearms and placed the lives of postal employees in danger).

        Pursuant to the modified categorical approach, the Court

reviewed the Indictment, the Plea Agreement, and the plea colloquy.

(Case    No.    03-cr-0073-3,   Docket    Nos.   7,   125       and   232).   These

documents show that the predicate offense underlying Forteza-

García’s     Section   924(c)   conviction   is     18     U.S.C.     §   2114(a)’s

aggravated offense because Petitioner agreed to plead guilty to

the elements of “wounding” and putting A.V.G.’s life “in jeopardy”
      Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 13 of 17
Civil No. 20-1145 (RAM)                                                  13


with a “dangerous weapon” in the course of assaulting A.V.G with

the intent to rob, steal or purloin money of the United States

that was within his custody. (Case No. 03-cr-0073-3, Docket No.

232   at   18).   Thus,   Forteza-García’s    Section   924(c)   and    (j)

convictions are valid.

      In the Plea Agreement, Petitioner plead guilty to Count Three

of the original Indictment which states that Petitioner and his

co-defendants:

            [A]aiding and abetting each other, and, aided
            and abetted by others to the Grand Jury
            unknown, did willfully, intentionally and
            unlawfully possess, use or carry a firearm
            during and in relation to a crime of
            violence…that is assaulting an individual who
            lawfully had charge, control, or custody of
            money of the United States, with intent to
            rob, steal, or purloin said money, as set
            forth in COUNT ONE herein, which is realleged
            and incorporated by reference herein, an
            offense that they could be prosecuted in a
            court of the United States as a violation to
            Title 18, United States Code, Section 2114,
            and, in the course of that crime of violence,
            the defendants herein unlawfully killed
            A.V.G., with malice aforethought through the
            use of a firearm, which is murder, as defined,
            in Title 19 United States Code Section 1111,
            by knowingly, willfully, deliberately and
            maliciously and with premeditation shooting
            A.V.G. with a firearm thus causing his death,
            all in violation of Title 18 United States
            Code Section 924 (j) and 2.


(Case No. 03-cr-0073-3, Docket No. 7 at 2-3; 125 at 1-2) (emphasis

added). The Indictment charged Petitioner and his co-defendants

with possessing and using a dangerous weapon, that is the firearm,
       Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 14 of 17
Civil No. 20-1145 (RAM)                                                       14


during the assault, robbery and killing of A.V.G. who had charge,

control, or custody of money of the United States. (Docket No. 7

at 2-3). To state the obvious, a firearm is a dangerous weapon

because “as used or attempted to be used, [it] may endanger the

life of or inflict great bodily harm on a person.” Taylor, 848

F.3d at 493-494; see also Rojas-Tapia, 2020 WL 3960398, at *6

(identifying a 9mm pistol, a .40 caliber semi-automatic Glock

pistol, and a semi-automatic AK-47 type assault rifle as “dangerous

weapons.”). Thus, Count Three stated all of the elements of a

violation of 18 U.S.C.§ 2114(a)’s aggravated offense. Further, in

both    the   Plea   Agreement      and   the   plea   colloquy,    Petitioner

acknowledged these elements of the offenses. (Case No. 03-cr-0073-

3, Docket Nos. 125 at 1-2; 232 at 17-18). In particular, the

Transcript of the September 24, 2003 Change of Plea reflects where

Petitioner was read Count Three by the Court and he acknowledged

the charges. (Case No. 03-cr-0073-3, Docket No. 232 at 10, 17-18,

26).

       By pleading guilty to Count Three, Petitioner plead guilty to

the    aggravated    offense   in    18   U.S.C.   §   2114(a)     because   the

indictment alleged that A.V.G. was wounded (mortally) and his life

was placed in jeopardy (taken) with a dangerous weapon in the

course of assaulting and robbing him while he had custody of money

belonging to the United States. Moreover, even though Petitioner

did not plead guilty to Count One of the Indictment, that is a
        Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 15 of 17
Civil No. 20-1145 (RAM)                                                          15


violation to 18 U.S.C. § 20114(a), the plea colloquy demonstrates

that Petitioner agreed to plead guilty to a charge wherein he

admitted to having been involved in the assault, killing and

robbing of A.V.G. with a firearm. Id. at 18, 26, 38-41. Similarly,

during the plea colloquy and after the Government’s proffer of the

factual basis for Count Three, the Court asked Petitioner whether

he accepted his involvement in the killing and robbing of A.V.G.

and Petitioner replied in the affirmative “Yes.” Id. at 40. Thus,

Petitioner admitted to having committed the predicate offense. As

stated by several United States Courts of Appeals “[b]y its plain

language, section      924    does   not    require   that      a    defendant   be

convicted of, or even charged with, the predicate offense to be

found guilty of using or carrying a firearm in relation to the

predicate offense.” United States v. Frye, 402 F.3d 1123, 1127

(11th Cir. 2005). See also United States v. Munoz-Fabela, 896 F.2d

908, 911 (5th Cir. 1990) (“[I]t is only the fact of the offense,

and not a conviction, that is needed to establish the required

predicate.”); Harris v. United States, 2013 WL 12450621, at *3

(M.D. Fla. 2013) (“[A] defendant does not have to be convicted of,

or even charged with, the predicate offense to be found guilty of

using    or   carrying    a   firearm      in   relation   to       the   predicate

offense. Section 924 requires only that the crime of violence be

one that “may be prosecuted.”)
       Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 16 of 17
Civil No. 20-1145 (RAM)                                                         16


       Lastly,   First    Circuit   precedent    precludes      any    potential

argument that “aiding and abetting” a “crime of violence” does not

satisfy 924(c)’s force clause. According to First Circuit case

law, 18 U.S.C. § 2 “makes an aider and abettor ‘punishable as the

principal,’ and thus no different for purposes of the categorical

approach than one who commits the substantive offense.” United

States v. García-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018) (citation

omitted). See also Gonzales v. Duenas Alvarez, 549 U.S. 183, 189

(2007)     (“[E]very      jurisdiction—all      States    and    the       Federal

Government—has      ‘expressly      abrogated    the     distinction’       among

principals    and   aiders    and   abettors”.);    Ocasio-Ruiz       v.   United

States, 2020 WL 4437858, at *9 n. 15 (D.P.R. 2020) (“[T]he fact

that Petitioner was charged as an “aider an abettor” does nothing

to change the underlying crime's category of “crime of violence”.);

Rojas-Tapia, 2020 WL 36960398, at *5 (holding that “since the

‘separate aggravated offense’ of 18 U.S.C. § 2114(a) is a ‘crime

of    violence’,    the    aiding    and   abetting      conviction        against

Petitioner constitutes a ‘crime of violence’ in itself.”). The

Court sees no reason to rule any differently in the case at bar.

     C. No certificate of appealability will be issued.

       28 U.S.C.A. § 2253(c)(2) establishes that a District Court

judge may only issue a certificate of appealability of a section

2255 proceeding “if the applicant has made a substantial showing

of the denial of a constitutional right.” In this case, the Court
     Case 3:20-cv-01145-RAM Document 10 Filed 02/26/21 Page 17 of 17
Civil No. 20-1145 (RAM)                                                17


will not issue a certificate of appealability because Petitioner

has failed to make such a showing. See Morales Torres v. United

States, 2019 WL 4744217 at *3 (D.P.R. 2019) (denying certificate

of appealability in a case dismissing Section 2255 petition because

Hobbs Act Robbery is a predicate crime of violence under Section

924 (c)’s force clause).

                             IV.   CONCLUSION

     Based on the foregoing, Petitioner Miguel Forteza-García’s

Second Motion to Vacate, Set Aside or Correct Sentence pursuant to

28 U.S.C. § 2255 (Docket No. 2) is DENIED. Judgment of dismissal

WITH PREJUDICE will be entered accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 26th day of February 2021.

                                         S/ RAÚL M. ARIAS-MARXUACH
                                        United States District Judge
